                 Case 2:20-cv-00272-JCC Document 25 Filed 10/23/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        DAVID GOEBEL,                                     CASE NO. C20-0272-JCC
10                             Plaintiff,                   MINUTE ORDER
11              v.

12        FEDERAL AVIATION ADMINISTRATION,
          an agency of the United States of America,
13
                               Defendant.
14

15
               The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
               This matter comes before the Court on the parties’ stipulated motion for relief from
18
     deadlines (Dkt. No. 24). Having thoroughly considered the motion and the relevant record and
19
     finding good cause, the Court hereby GRANTS the motion and ORDERS the parties to submit a
20
     joint status report in this matter no later than November 5, 2020. The report should include a
21
     proposed new briefing schedule. If the parties are unable to agree on any part of the report, they
22
     may answer in separate paragraphs; no separate reports are to be filed.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 1
            Case 2:20-cv-00272-JCC Document 25 Filed 10/23/20 Page 2 of 2




 1        DATED this 23rd day of October 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0272-JCC
     PAGE - 2
